Exhibit 10.1

 

EMPLOYMENT AND RETIREMENT AGREEMENT

 

THIS EMPLOYMENT AND RETIREMENT AGREEMENT (this “Agreement”) is effective as of
the 28th day of November, 2008, by and between K-SEA TRANSPORTATION, INC. a
Delaware corporation (the “Company”), and John Nicola (“Executive”).

 


1.                                       EMPLOYMENT OF EXECUTIVE:  IN
CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS HEREIN CONTAINED, INCLUDING
EXECUTIVE’S AGREEMENT TO SIGN A RELEASE OF CLAIMS AS PROVIDED IN SECTION 16, THE
COMPANY AND EXECUTIVE WISH TO ESTABLISH AN EMPLOYMENT AND RETIREMENT AGREEMENT
RETAINING EXECUTIVE’S SERVICES AS DESCRIBED HEREIN AND OTHERWISE FIXING
EXECUTIVE’S BENEFITS, BASE SALARY AND INCENTIVE COMPENSATION RELATED TO SUCH
EMPLOYMENT.  UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE BENEFITS BELOW
SHALL BE IN FULL SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THE TERMS OF
THE EMPLOYMENT AGREEMENT EFFECTIVE AS OF JANUARY 14, 2004, BETWEEN THE COMPANY
AND EXECUTIVE, AND ALL APPLICABLE CASH OR EQUITY INCENTIVE COMPENSATION PLANS
AND AGREEMENTS UNDER WHICH EXECUTIVE HAS ANY RIGHTS OR BENEFITS.


 


2.                                       DEFINITIONS:


 

“Affiliates” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

 

“Annual Performance Bonus” means Executive’s annual incentive bonus as
determined by the Committee in its discretion, including both a cash component
and a grant of Phantom Units under the LTIP.

 

“Cause” means (i) Executive’s plea of nolo contendere or conviction of Executive
by a court of competent jurisdiction of any felony or a crime involving moral
turpitude; (ii) after repeated notices and warnings, Executive’s failure to
perform his reasonably assigned duties as reasonably determined by the
supervising officer; (iii) Executive’s material breach of any of the terms or
conditions of this Agreement; (iv) Executive’s commission of any dishonest,
unethical or fraudulent act which materially damages the reputation of the
Company or any of its Affiliates; or (v) any fraud or intentional misconduct by
Executive that is a significant contributing factor to the restatement by the
Company or any of its Affiliates of all or a portion of any financial statement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the compensation committee of the Board of Directors of K-Sea
General Partner GP LLC, a Delaware limited liability company and the general
partner of the general partner of the Partnership.

 

1

--------------------------------------------------------------------------------


 

“Competing Business” means any business or other enterprise which engages in the
marine transportation business or otherwise competes with the Company.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Disability” means any physical or mental ailment or incapacity as determined by
a licensed physician agreed to by the Company and Executive (or, in the event
that Executive and the Company cannot so agree, by a licensed physician agreed
upon by a physician selected by Executive and a physician selected by the
Company), which prevents Executive from performing his duties hereunder which
has continued for a period of either (i) 90 consecutive days in any 12-month
period or (ii) 180 total days in any 12-month period, either of which can
reasonably be expected to be of permanent duration.

 

“Effective Date” means November 28, 2008.

 

“LTIP” means the K-Sea Transportation Partners L.P. Long-Term Incentive Plan.

 

“Partnership” means K-Sea Transportation Partners L.P., a Delaware limited
partnership.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
firm, governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” shall have the meaning set forth in the LTIP.

 

“Protected Employee” means any current or former employee of the Company during
the period in which the covenants set forth in Section 6 are in effect, but
excluding Persons who have not been employed by the Company during the
eighteen-month period preceding the date on which a determination is made
regarding whether a Person is a Protected Employee.

 

“Term” means the period beginning with the Effective Date and ending with
November 28, 2010.

 


3.                                       TERM AND EXTENT OF SERVICES;
RETIREMENT:  DURING THE TERM EXECUTIVE SHALL BE EMPLOYED AS SPECIAL ADVISOR TO
THE PRESIDENT.  DURING THE TERM, EXECUTIVE AGREES TO BE RETAINED AS A PART-TIME
EMPLOYEE, TO DEVOTE HIS TIME TO THE BUSINESS OF THE COMPANY, AS REQUESTED, AND
TO PERFORM TO THE BEST OF HIS ABILITY AND WITH REASONABLE DILIGENCE THE DUTIES
AND RESPONSIBILITIES ASSIGNED TO HIM BY THE APPROPRIATE MANAGEMENT OF THE
COMPANY.  THE COMPANY AND EXECUTIVE ANTICIPATE THAT, DURING THE TERM, EXECUTIVE
WILL PERFORM AT LEAST 40% OF HIS AVERAGE LEVEL OF SERVICES OVER THE 36-MONTH
PERIOD PRECEDING THE EFFECTIVE DATE.  AT THE EXPIRATION OF THE TERM, EXECUTIVE
AGREES TO VOLUNTARILY RETIRE AND TERMINATE HIS EMPLOYMENT WITH THE COMPANY AND
ALL AFFILIATES.

 

2

--------------------------------------------------------------------------------


 


4.                                       COMPENSATION AND BENEFITS:


 


(A)                                  SALARY:  FOR THE FIRST YEAR OF THE TERM,
EXECUTIVE’S ANNUAL BASE SALARY SHALL BE $105,000, AND FOR THE SECOND YEAR OF THE
TERM, HIS ANNUAL BASE SALARY SHALL BE $75,000.  EXECUTIVE’S BASE SALARY SHALL BE
PAYABLE IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES.


 


(B)                                 BENEFITS: DURING THE TERM, EXECUTIVE SHALL
BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S BENEFIT PLANS ON A BASIS COMPARABLE
TO THAT OF OTHER EMPLOYEES.


 


(C)                                  INCENTIVE PLANS:  DURING THE PORTION OF THE
TERM THAT INCLUDES THE COMPANY’S 2009 FISCAL YEAR END, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL PERFORMANCE BONUS.  FOR THE REMAINDER OF THE TERM,
EXECUTIVE SHALL NOT PARTICIPATE IN NEW GRANTS UNDER THE LTIP OR BE ELIGIBLE FOR
THE ANNUAL PERFORMANCE BONUS.


 

Notwithstanding anything in the Employee Phantom Unit Award Agreement under the
LTIP or any other similar award agreement to the contrary, all unvested Phantom
Units (other than the Phantom Units, if any, that may be awarded in October 2009
as part of Executive’s Annual Performance Bonus) shall vest and all restrictions
shall lapse according to the following schedule, and the relevant award
agreements are hereby amended accordingly:

 


(I)            THE 3,100 PHANTOM UNITS THAT ARE SCHEDULED TO VEST IN
OCTOBER 2009 SHALL CONTINUE TO VEST IN OCTOBER 2009; AND


 


(II)           THE 4,980 PHANTOM UNITS THAT ARE SCHEDULED TO VEST IN
OCTOBER 2010 AND THEREAFTER SHALL VEST ON THE LAST DAY OF THE TERM.


 


(D)                                 AUTOMOBILE:  AS OF THE EFFECTIVE DATE, THE
COMPANY SHALL TRANSFER TO EXECUTIVE ALL RIGHTS, TITLE AND INTEREST IN THE
COMPANY AUTOMOBILE WHICH HE IS ENTITLED TO USE IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE.  FOLLOWING THE EFFECTIVE DATE, EXECUTIVE SHALL BE RESPONSIBLE
FOR ALL COSTS ASSOCIATED WITH SUCH AUTOMOBILE, INCLUDING MAINTENANCE, INSURANCE
AND OPERATING EXPENSES.


 


(E)                                  COBRA COVERAGE:  DURING THE FIRST 18 MONTHS
AFTER THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT AT THE END OF THE TERM
PURSUANT TO SECTION 3 (OR, IF SHORTER, DURING THE PERIOD IN WHICH EXECUTIVE IS
ELIGIBLE TO ELECT AND DOES ELECT COBRA CONTINUATION COVERAGE UNDER THE GROUP
HEALTH PLANS OF THE COMPANY), THE COMPANY SHALL PAY DIRECTLY OR REIMBURSE
EXECUTIVE FOR THE COBRA COST OF CONTINUED COVERAGE UNDER THE GROUP HEALTH PLANS
OF THE COMPANY PURSUANT TO SECTION 4980B OF THE CODE.

 

3

--------------------------------------------------------------------------------


 


5.                                       TERMINATION OF EMPLOYMENT:  SHOULD
EXECUTIVE’S EMPLOYMENT TERMINATE PRIOR TO THE END OF THE TERM, THE FOLLOWING
PROVISIONS OF THIS SECTION 5 SHALL GOVERN THE RIGHTS OF EXECUTIVE UNDER THIS
AGREEMENT:


 


(A)                                  TERMINATION WITHOUT CAUSE OR DUE TO DEATH
OR DISABILITY: IN THE EVENT EXECUTIVE’S EMPLOYMENT TERMINATES DURING THE TERM
(I) BY THE COMPANY WITHOUT CAUSE, AND (II) AS A RESULT OF EXECUTIVE’S DEATH OR
DISABILITY, EXECUTIVE, OR HIS BENEFICIARY OR BENEFICIARIES IF APPLICABLE, SHALL
RECEIVE, SUBJECT TO THE EXECUTION OF A WAIVER AND RELEASE OF CLAIMS IN FAVOR OF
THE COMPANY AND ALL AFFILIATES;


 


(I)            HIS BASE SALARY THROUGH THE DATE OF THE TERMINATION OF HIS
EMPLOYMENT;


 


(II)           OTHER BENEFITS FOR WHICH HE IS ELIGIBLE IN ACCORDANCE WITH
APPLICABLE PLANS OR PROGRAMS OF THE COMPANY;


 


(III)          ACCELERATED PAYMENT OF ALL BASE SALARY HE WOULD HAVE BEEN
ENTITLED TO RECEIVE FOR THE REMAINDER OF THE TERM, PAYABLE IN A LUMP SUM ON THE
DATE 30 DAYS FOLLOWING TERMINATION OF EMPLOYMENT;


 


(IV)          DURING THE FIRST 18 MONTHS AFTER THE DATE OF TERMINATION OF
EMPLOYMENT (OR, IF SHORTER, DURING THE PERIOD IN WHICH EXECUTIVE IS ELIGIBLE TO
ELECT AND DOES ELECT COBRA CONTINUATION COVERAGE UNDER THE GROUP HEALTH PLANS OF
THE COMPANY), THE COMPANY SHALL PAY DIRECTLY OR REIMBURSE EXECUTIVE FOR THE
COBRA COST OF CONTINUED COVERAGE UNDER THE GROUP HEALTH PLANS OF THE COMPANY
PURSUANT TO SECTION 4980B OF THE CODE; AND


 


(V)           ALL UNVESTED PHANTOM UNITS SHALL IMMEDIATELY VEST AND ALL
RESTRICTIONS THEREON SHALL LAPSE.


 


(B)                                 TERMINATION BY THE COMPANY FOR CAUSE: IN THE
EVENT THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT DURING THE TERM FOR CAUSE,
EXECUTIVE SHALL ONLY BE ENTITLED TO:


 


(I)            HIS BASE SALARY THROUGH THE DATE OF THE TERMINATION OF HIS
EMPLOYMENT; AND


 


(II)           ANY OTHER AMOUNTS EARNED, ACCRUED OR OWING AS OF THE DATE OF
TERMINATION OF EMPLOYMENT UNDER THE APPLICABLE EMPLOYEE BENEFIT PLANS OR
PROGRAMS OF THE COMPANY.

 

4

--------------------------------------------------------------------------------


 


6.                                       CONFIDENTIALITY, RETURN OF PROPERTY,
AND COVENANT NOT TO COMPETE:


 


(A)                                  TERM OF RESTRICTIVE COVENANTS.  THE TERM OF
THE RESTRICTIVE COVENANTS IN THIS SECTION 6 (THE “NON-COMPETE TERM”) SHALL
COMMENCE ON THE DATE HEREOF AND SHALL TERMINATE EIGHTEEN MONTHS AFTER THE DATE
OF TERMINATION OF EXECUTIVE.  FOR PURPOSES OF THIS SECTION 6, REFERENCES TO
COMPANY SHALL INCLUDE ALL AFFILIATES OF THE COMPANY AND THE COVENANTS CONTAINED
IN THIS SECTION 6 SHALL BE ENFORCEABLE AGAINST EXECUTIVE BY EACH SUCH AFFILIATE
AS THIRD PARTY BENEFICIARIES.


 


(B)                                 NON-COMPETITION.  DURING THE NON-COMPETE
TERM, EXECUTIVE SHALL NOT, UNLESS ACTING AS AN OFFICER OR EMPLOYEE OF, OR
CONSULTANT TO, THE COMPANY DIRECTLY OR INDIRECTLY, (I) OWN, MANAGE, OPERATE,
JOIN, CONTROL OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION OR CONTROL
OF, OR BE CONNECTED AS AN OFFICER, DIRECTOR, EMPLOYEE, STOCKHOLDER, PARTNER,
ADVISOR, CONSULTANT OR OTHERWISE WITH, OR PROVIDE ANY FINANCING OR LEASE ANY
ASSETS TO, ANY ENTITY THAT ENGAGES IN OR INTENDS TO ENGAGE IN ANY COMPETING
BUSINESS, OR (II) SOLICIT, EMPLOY, RETAIN AS A CONSULTANT, INTERFERE WITH OR
ATTEMPT TO ENTICE AWAY FROM THE COMPANY, ANY PROTECTED EMPLOYEE, OR
(III) SOLICIT, INTERFERE WITH OR ATTEMPT TO ENTICE AWAY FROM THE COMPANY, ANY
PERSON WHICH HAS BEEN OR IS DURING THE EIGHTEEN-MONTH PERIOD PRECEDING THE DATE
ON WHICH A DETERMINATION IS MADE A CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  OWNERSHIP OF NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY
PUBLICLY TRADED COMPANY SHALL NOT BE A VIOLATION OF THIS SECTION 6 SO LONG AS
EXECUTIVE DOES NOT PARTICIPATE IN THE MANAGEMENT OF SUCH COMPANY.


 


(C)                                  CONFIDENTIALITY.  FROM AND AFTER THE
COMMENCEMENT OF THE TERM, EXECUTIVE AGREES NOT TO DIVULGE, COMMUNICATE, USE TO
THE DETRIMENT OF THE COMPANY, FOR EXECUTIVE’S BENEFIT OR THE BENEFIT OF ANY
OTHER PERSON, OR MISUSE IN ANY WAY, IN WHOLE OR IN PART, ANY PROPRIETARY OR
CONFIDENTIAL INFORMATION OR TRADE SECRETS RELATED TO THE COMPANY AS IT MAY EXIST
FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S TRADE SECRETS OR
OTHER INTELLECTUAL PROPERTY RIGHTS, PERSONNEL INFORMATION, KNOW-HOW, CUSTOMER
LISTS, OR OTHER CONFIDENTIAL OR PROPRIETARY DATA.  EXECUTIVE ACKNOWLEDGES THAT
THE LIST OF THE COMPANY’S CUSTOMERS AS IT MAY EXIST FROM TIME TO TIME, AND THE
COMPANY’S PROPRIETARY OR CONFIDENTIAL INFORMATION, AND TRADE SECRETS, ARE
VALUABLE, SPECIAL AND UNIQUE ASSETS OF THE COMPANY.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT ANY INFORMATION OR DATA HE HAS ACQUIRED ON ANY OF THESE MATTERS OR
ITEMS WAS RECEIVED IN CONFIDENCE.  EXECUTIVE AGREES TO HOLD, AS THE PROPERTY OF
THE COMPANY, ALL MEMORANDA, BOOKS, PAPERS, LETTERS AND OTHER DATA AND ALL COPIES
THEREOF OR THEREFROM, MADE BY HIM OR OTHERWISE COMING INTO HIS POSSESSION, AND
AT ANY TIME TO DELIVER THE SAME TO THE COMPANY UPON THEIR DEMAND.


 


(D)                                 REASONABLE LIMITATIONS.  EXECUTIVE
ACKNOWLEDGES THAT GIVEN THE NATURE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND OF THE COMPANY’S BUSINESS THE COVENANTS CONTAINED IN THIS SECTION 6 CONTAIN
REASONABLE LIMITATIONS AS TO TIME, GEOGRAPHICAL AREA AND SCOPE OF ACTIVITY TO BE
RESTRAINED, AND DO NOT IMPOSE A GREATER RESTRAINT THAN IS NECESSARY TO PROTECT
THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY INCLUDING, BUT NOT LIMITED TO,
THE PROTECTION OF CONFIDENTIAL INFORMATION.  IN THE EVENT THAT THE COVENANTS
CONTAINED IN THIS SECTION 6 SHALL BE DETERMINED BY ANY COURT OF COMPETENT
JURISDICTION TO BE UNENFORCEABLE BY REASON OF THEIR EXTENDING FOR TOO LONG A
PERIOD OF TIME OR OVER TOO LARGE A GEOGRAPHICAL AREA OR BY REASON OF THEIR BEING
TOO EXTENSIVE IN ANY

 

5

--------------------------------------------------------------------------------


 


OTHER RESPECT, THEY SHALL BE INTERPRETED TO EXTEND ONLY OVER THE LONGEST PERIOD
OF TIME FOR WHICH THEY MAY BE ENFORCEABLE, AND/OR OVER THE LARGEST GEOGRAPHICAL
AREA AS TO WHICH THEY MAY BE ENFORCEABLE AND/OR TO THE MAXIMUM EXTENT IN ALL
OTHER ASPECTS AS TO WHICH THEY MAY BE ENFORCEABLE, ALL AS DETERMINED BY SUCH
COURT IN SUCH ACTION.


 


(E)                                  BREACH OF COVENANTS.  VIOLATION OF ANY OF
THE PROTECTIVE COVENANTS CONTAINED HEREIN SHALL CONSTITUTE A BREACH OF TRUST AND
IS GROUNDS FOR IMMEDIATE DISMISSAL WITH CAUSE AND FOR APPROPRIATE LEGAL ACTION
BY THE COMPANY FOR DAMAGES INCLUDING REASONABLE ATTORNEY FEES AND COSTS,
ENFORCEMENT AND/OR INJUNCTIVE RELIEF.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE PARTIES AGREE THAT BOTH PARTIES SHALL BEAR JOINT AND EQUAL
RESPONSIBILITY FOR ATTORNEY FEES AND COSTS IF THE COMPANY OR ITS AFFILIATES
PREVAILS IN ANY SUCH LEGAL ACTION AND THAT THE COMPANY SHALL BEAR SOLE
RESPONSIBILITY FOR ATTORNEY FEES AND COSTS IF THE COMPANY DOES NOT PREVAIL IN
ANY SUCH LEGAL ACTION.


 


(F)                                    EXTENSION OF NON-COMPETE TERM.  THE
PARTIES ACKNOWLEDGE THAT IF EXECUTIVE VIOLATES ANY OF THE PROTECTIVE COVENANTS
IN THIS SECTION 6 AND THE COMPANY BRING LEGAL ACTION FOR INJUNCTIVE, DAMAGES OR
OTHER RELIEF HEREUNDER, THE COMPANY SHALL, AS A RESULT OF THE TIME INVOLVED IN
OBTAINING THE RELIEF, BE DEPRIVED OF THE BENEFIT OF THE FULL NON-COMPETE TERM OF
THESE PROTECTIVE COVENANTS.  ACCORDINGLY, THE LENGTH OF TIME FOR WHICH THIS
COVENANT NOT TO COMPETE SHALL BE IN FORCE SHALL NOT INCLUDE ANY PERIOD OF
VIOLATION OR ANY OTHER PERIOD REQUIRED FOR LITIGATION DURING WHICH THE COMPANY
SEEK TO ENFORCE THIS SECTION 6.


 


(G)                                 SURVIVAL OF PROTECTIVE COVENANTS.  EACH
COVENANT ON THE PART OF EXECUTIVE CONTAINED IN THIS SECTION 6 IS INDEPENDENT OF
ANY OTHER PROVISION OF THIS AGREEMENT, AND SHALL SURVIVE THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR
CAUSE OF ACTION OF EMPLOYEE AGAINST THE COMPANY, WHETHER BASED ON THIS AGREEMENT
OR OTHERWISE, SHALL NOT PREVENT THE ENFORCEMENT BASED ON THESE COVENANTS.


 


(H)                                 REMEDIES FOR BREACH.  EXECUTIVE AGREES THAT
A BREACH BY HIM OF THIS SECTION 6 SHALL CAUSE IRREPARABLE HARM TO THE COMPANY
AND THAT ITS REMEDIES AT LAW FOR ANY BREACH OR THREAT OF BREACH OF THE
PROVISIONS OF THIS SECTION 6 SHALL BE INADEQUATE, AND THAT IT SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS SECTION 6 AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, IN ADDITION TO ANY OTHER
REMEDY TO WHICH THE COMPANY MAY BE ENTITLED AT LAW OR IN EQUITY.


 


7.                                       EMPLOYMENT BY AFFILIATES: 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, FOR PURPOSES OF
DETERMINING WHETHER EXECUTIVE HAS TERMINATED EMPLOYMENT HEREUNDER, “EMPLOYMENT”
MEANS EMPLOYMENT AS AN EMPLOYEE WITH THE COMPANY OR ANY AFFILIATE.


 


8.                                       EXPENSES:  THE COMPANY AND EXECUTIVE
SHALL EACH BE RESPONSIBLE FOR ITS/HIS OWN COSTS AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, COURT COSTS AND ATTORNEY’S FEES, INCURRED AS A RESULT OF ANY CLAIM,
ACTION OR PROCEEDING ARISING OUT OF, OR CHALLENGING THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY PROVISIONS HEREOF.

 

6

--------------------------------------------------------------------------------


 


9.                                       NOTICES:  FOR PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR
WHEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Company:

K-Sea Transportation Inc.

 

One Tower Center Boulevard, 17th Floor

 

East Brunswick, NJ 08816

 

Attention: Compensation Committee

 

Fax No.: (732) 339-6140

 

 

 

with a copy to:

 

 

 

K-Sea General Partner GP LLC

 

One Tower Center Boulevard, 17th Floor

 

East Brunswick, NJ 08816

 

Attention: Compensation Committee

 

Fax No.: (732) 339-6140

 

 

 

with a copy to:

 

 

 

Baker Botts L.L.P.

 

910 Louisiana Street

 

Houston, Texas 77002

 

Attention: Sean T. Wheeler

 

Facsimile: (713) 229-7868

 

 

If to Executive:

John J. Nicola

 

2 Crescent Ave.

 

Cliffside Park, NJ 07010

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 


10.                                 APPLICABLE LAW; JURISDICTION:  EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS FOR THE STATE OF NEW JERSEY LOCATED IN MIDDLESEX COUNTY, FOR PURPOSES OF
ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF DELAWARE.


 


11.                                 SETTLEMENT OF DISPUTES:  ANY CLAIMS,
CONTROVERSIES, DEMANDS, DISPUTES, OR DIFFERENCES BETWEEN THE PARTIES HERETO
ARISING OUT OF, OR BY VIRTUE OF, OR IN CONNECTION WITH, OR RELATING TO THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY OR ANY AFFILIATE
OR TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP (A “DISPUTE”) SHALL BE SUBMITTED
TO AND SETTLED BY ARBITRATION IN EAST BRUNSWICK, NEW JERSEY BEFORE A

 

7

--------------------------------------------------------------------------------


 


SINGLE ARBITRATOR WHO SHALL BE KNOWLEDGEABLE IN THE FIELD OF BUSINESS LAW AND
EMPLOYMENT RELATIONS AND SUCH ARBITRATION SHALL BE IN ACCORDANCE WITH THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN FORCE.  THE PARTIES AGREE
TO ABIDE BY ANY DECISION RENDERED AS FINAL AND BINDING, AND WAIVE THE RIGHT TO
SUBMIT THE DISPUTE TO A PUBLIC TRIBUNAL FOR A JURY OR NON-JURY TRIAL.  THE
PARTIES AGREE THAT RESPONSIBILITY FOR ALL FEES OF THE ARBITRATOR SHALL BE BORNE
IN THE FOLLOWING MANNER:  (I) IF THE COMPANY SUBMITS A DISPUTE TO THE ARBITRATOR
AND (A) THE ARBITRATOR FINDS IN FAVOR OF THE COMPANY, THE PARTIES WILL BEAR
JOINT AND EQUAL RESPONSIBILITY FOR THE FEES, (B) THE ARBITRATOR FINDS IN FAVOR
OF THE EXECUTIVE, THE COMPANY WILL BEAR SOLE RESPONSIBILITY FOR THE FEES OR
(II) IF THE EXECUTIVE SUBMITS A DISPUTE TO THE ARBITRATOR AND (A) THE ARBITRATOR
FINDS IN FAVOR OF THE EXECUTIVE, THE COMPANY WILL BEAR SOLE RESPONSIBILITY FOR
THE FEES, (B) THE ARBITRATOR FINDS IN FAVOR OF THE COMPANY, THE EXECUTIVE WILL
BEAR SOLE RESPONSIBILITY FOR THE FEES.


 


12.                                 SEVERABILITY:  IF A COURT OF COMPETENT
JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE, THEN THE INVALIDITY OR UNENFORCEABILITY OF ANY OTHER PROVISION OF
THIS AGREEMENT, AND ALL OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


13.                                 WITHHOLDING OF TAXES:  THE COMPANY MAY
WITHHOLD FROM ANY BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY
OR OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL REGULATION
OR RULING.


 


14.                                 NO ASSIGNMENT; SUCCESSORS:  EXECUTIVE’S
RIGHT TO RECEIVE PAYMENTS OR BENEFITS HEREUNDER SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE, WHETHER BY PLEDGE, CREATION, OR A SECURITY INTEREST OR OTHERWISE,
WHETHER VOLUNTARY, INVOLUNTARY, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN A
TRANSFER BY SHALL OR BY THE LAWS OF DESCENT OR DISTRIBUTION, AND IN THE EVENT OF
ANY ATTEMPTED ASSIGNMENT OR TRANSFER CONTRARY TO THIS SECTION 14, THE COMPANY
SHALL HAVE NO LIABILITY TO PAY ANY AMOUNT SO ATTEMPTED TO BE ASSIGNED OR
TRANSFERRED.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTES, DEVISES AND LEGATEES.


 

The Company may assign its rights and obligations under this Agreement to any
Affiliate.  This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns (including, without limitation, any company
into or with which the Company may merge or consolidate).

 


15.                                 EFFECT OF PRIOR AGREEMENTS: THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES ANY
PRIOR EMPLOYMENT AGREEMENT, SEVERANCE, EQUITY OR SIMILAR BENEFIT AGREEMENT
BETWEEN THE COMPANY OR ANY PREDECESSOR OF THE COMPANY AND EXECUTIVE.


 


16.                                 RELEASE OF CLAIMS:  IN CONSIDERATION FOR THE
COMPENSATION AND OTHER BENEFITS PROVIDED PURSUANT TO THIS AGREEMENT, EXECUTIVE
AGREES TO EXECUTE A “WAIVER AND RELEASE,” A FORM OF WHICH IS ATTACHED HERETO AS
EXHIBIT A.  EXECUTIVE ACKNOWLEDGES THAT HE WAS GIVEN COPIES OF THIS AGREEMENT
AND THE WAIVER AND RELEASE ON OCTOBER 22, 2008, AND WAS GIVEN AT LEAST 21 DAYS
TO CONSIDER WHETHER TO SIGN THIS AGREEMENT AND THE WAIVER

 

8

--------------------------------------------------------------------------------


 

and Release.  The Company’s obligations under this Agreement are expressly
conditioned on the execution of the Waiver and Release contemporaneously with
the execution of this Agreement, and Executive’s failure to execute and deliver
such Waiver and Release, or Executive’s revocation of the Waiver and Release
within the seven day period provided in the Release, shall void the Company’s
obligations hereunder.


 


17.                                 SECTION 409A.  ALL REIMBURSEMENTS AND IN
KIND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE MADE OR PROVIDED IN
ACCORDANCE WITH SECTION 409A, INCLUDING, WHERE APPLICABLE, THE REQUIREMENT THAT
THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN KIND BENEFITS PROVIDED,
DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT,
OR IN KIND BENEFITS TO BE PROVIDED, IN ANY OTHER CALENDAR YEAR, THE
REIMBURSEMENT OF AN ELIGIBLE EXPENSE SHALL BE MADE ON OR BEFORE THE LAST DAY OF
THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE IS INCURRED, AND THE
RIGHT TO REIMBURSEMENT TO IN KIND BENEFITS IS NOT SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT.  IN THE EVENT EXECUTIVE IS A “SPECIFIED EMPLOYEE”
OF A PUBLICLY TRADED CORPORATION FOR PURPOSES OF SECTION 409A OF THE CODE (AS
DETERMINED AS OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT PURSUANT TO POLICIES
ADOPTED BY THE COMPANY), ANY SEVERANCE PAYMENTS PURSUANT TO
SECTION 5(A)(III) HEREOF SHALL BE DELAYED UNTIL THE DATE SIX MONTHS AND TWO DAYS
FOLLOWING THE DATE OF EXECUTIVE’S SEPARATION FROM SERVICE.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 20th day of November, 2008, but effective as of the day and year
first above written.

 

 

K-SEA TRANSPORTATION INC.

 

 

 

 

 

By

/s/ Timothy J. Casey

 

 

Timothy J. Casey

 

 

President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ John J. Nicola

 

 

John J. Nicola

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

K-Sea Transportation Inc.
WAIVER AND RELEASE

 

K-Sea Transportation Inc. has offered to pay me certain benefits (“Benefits”)
pursuant to my Employment and Retirement Agreement with K-Sea
Transportation, Inc., effective as of November 28, 2008 (the “Agreement”), which
are in addition to any remuneration or benefits to which I am already entitled. 
These Benefits were offered to me in exchange for my agreement, among other
things, to waive all of my claims against and release K-Sea Transportation Inc.
and its predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of said plans (collectively, with
the Company and Affiliates, referred to as the “Corporate Group”) from any and
all claims, demands, actions, liabilities and damages arising out of or relating
in any way to my employment with or separation from the Company or the
Affiliates; provided, however, that this Waiver and Release shall not apply to
any claim or cause of action to enforce or interpret any provision contained in
the Agreement.  I have read this Waiver and Release and the Agreement (which,
together, are referred to herein as the “Agreement Materials”) and the Agreement
is incorporated herein by reference.  The provision of the Benefits is voluntary
on the part of the Company and is not required by any legal obligation other
than the Agreement.  I choose to accept this offer.

 

I understand that signing this Waiver and Release is an important legal act. 
I acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that, in order to be
eligible for Benefits, I must sign (and return to Richard P. Falcinelli,
Executive Vice President, K-Sea Transportation Inc., One Tower Center Boulevard,
17th Floor, East Brunswick, New Jersey 08816) this Waiver and Release by
5:00 p.m. on November 20, 2008.  I acknowledge that I have been given at least
21 days to consider whether to sign the Agreement and whether to execute this
Waiver and Release.

 

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates, except to the
extent that my rights are vested under the terms of employee benefit plans
sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed.  This Waiver and Release includes, but is not limited to, claims and
causes of action under:  Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the

 

11

--------------------------------------------------------------------------------


 

Age Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law.  Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents.  I agree that this Waiver and
Release is valid, fair, adequate and reasonable, is with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.

 

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation. Except as provided in the
Agreement Materials, I acknowledge that neither the Company nor any other member
of the Corporate Group has promised me continued employment or represented to me
that I shall be rehired in the future.  I acknowledge that the Company and I
contemplate an unequivocal, complete and final dissolution of my employment
relationship.  I acknowledge that this Waiver and Release does not create any
right on my part to be rehired by the Company or the Affiliates and I hereby
waive any right to future employment by the Company or any other member of the
Corporate Group.

 

Both the Company and I agree that the terms of this Waiver and Release are
CONFIDENTIAL and that any disclosure to anyone for any purpose whatsoever (save
and except disclosure to my spouse, to financial institutions as part of a
financial statement, to immediate family members and/or heirs, financial, tax
and legal advisors, outplacement, executive search and/or legal placement
advisors, or as required by law, shall be a breach of this Waiver and Release;
in the event confirmation of any such information is requested, the request
should be directed to Richard P. Falcinelli, Executive Vice President,
Administration, K-Sea Transportation Inc., One Tower Center Boulevard, 17th
Floor, East Brunswick, New Jersey 08816, by me or my agents, representatives,
heirs, spouse, employees or spokespersons. The Company and I also agree to
refrain from any criticisms or disparaging comments about each other or in any
way relating to my employment or separation and the Company and I specifically
acknowledge that our willingness to enter into this Waiver and Release is in
anticipation of our fidelity to this commitment.  The above is not intended to
restrict me from seeking or engaging in other employment and, in that
connection, from making confidential disclosure to potential employers of such
facts or opinions as I may elect to convey, nor is it intended to restrict the

 

12

--------------------------------------------------------------------------------


 

Company from conducting such confidential internal communications as may be
necessary to manage this resignation in a businesslike way.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Richard P. Falcinelli, Executive Vice President, Administration, K-Sea
Transportation Inc., One Tower Center Boulevard, 17th Floor, East Brunswick, New
Jersey 08816, facsimile: (732) 565-3696, in which case the Waiver and Release
will not become effective.  In the event I revoke my acceptance of this offer,
the Company shall have no obligation to provide me Benefits.  I understand that
failure to revoke my acceptance of the offer within 7 calendar days from the
date I sign this Waiver and Release will result in this Waiver and Release being
permanent and irrevocable.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

 

John J. Nicola

 

 

Employee’s Printed Name

 

Company Representative

 

 

 

 

 

 

 

 

 

Employee’s Signature

 

Company’s Execution Date

 

 

 

 

 

 

 

 

 

Employee’s Signature Date

 

Employee’s Social Security Number

 

13

--------------------------------------------------------------------------------